EXHIBIT 10.21

 

FIRST AMENDMENT TO LEASE

 

I. PARTIES AND DATE.

 

This First Amendment to Lease (the “Amendment”) dated September 7, 2004, is by
and between THE IRVINE COMPANY (“Landlord”), and AMBASSADORS, LLC, a Delaware
limited liability company (“Tenant”).

 

II. RECITALS.

 

On March 5, 1998, Landlord and AMBASSADOR PERFORMANCE GROUP, INC. (“Original
Tenant”) entered into a lease (“Lease”) for space in a building located at 1071
Camelback Road, Newport Beach, California (“Premises”).

 

Original Tenant converted to a Delaware limited liability company effective as
of February 6, 2002, and changed its name to Tenant effective as of June 14,
2004.

 

Landlord and Tenant each desire to modify the Lease to extend the Lease Term, to
adjust the Basic Rent, and to make such other modifications as are set forth in
“III. MODIFICATIONS” next below.

 

III. MODIFICATIONS.

 

A. Basic Lease Provisions. The Basic Lease Provisions are hereby amended as
follows:

 

1. Item 5 is hereby deleted in its entirety and substituted therefor shall be
the following:

 

“5. Lease Term: The Term of this Lease shall expire at midnight on June 30,
2010”

 

2. Item 6 is hereby amended by adding the following:

 

“Commencing June 15, 2005, the Basic Rent shall be Thirty Two Thousand Three
Hundred Ninety-Five Dollars ($32,395.00) per month, based on $1.20 per rentable
square foot.”

 

3. Item 12 is hereby amended by deleting Landlord’s address for payments and
notices and substituted therefor shall be the following:

 

“LANDLORD

THE IRVINE COMPANY

dba Office Properties

8105 Irvine Center Drive, Suite 300

Irvine, CA 92618

Attn: Vice President, Operations, Technology Portfolio

with a copy of notices to:

THE IRVINE COMPANY

dba Office Properties

8105 Irvine Center Drive, Suite 300

Irvine, CA 92618

Attn: Senior Vice President, Operations Office Properties”

 

1



--------------------------------------------------------------------------------

B. Right of First Offer/Right of First Offer to Purchase. The provisions of
Sections 2.4 and 2.5 of the Lease are hereby deleted in their entirety and shall
have no further force or effect.

 

C. Right to Extend the Lease Term. The provisions of Section 3.3 of the Lease
are hereby deleted in its entirety and shall have no further force or effect.

 

D. Tenant’s Right to Terminate the Lease. Provided that no Event of Default has
occurred under any provision of the Lease, either at the time of Tenant’s
election of its right to terminate granted herein or as of the effective
Termination Date, Tenant shall have the one-time right to terminate the Lease
effective as of June 30, 2008 (the “Termination Date”), provided Tenant shall
deliver its irrevocable written notice of such election to terminate to Landlord
not later than twelve (12) months prior to the Termination Date. All rental and
other costs due under the Lease for the Premises shall be due and payable by
Tenant to Landlord through the Termination Date.

 

E. Landlord’s Right to Terminate the Lease. Landlord shall have the ongoing
right to terminate the Lease effective at any time after June 30, 2008, provided
Landlord shall deliver its irrevocable written notice of such election to
terminate to Tenant not later than twelve (12) months prior to the effective
date of termination.

 

F. Utilities and Services. The following provisions are hereby added to the end
of the initial paragraph of Section 6.1 of the Lease entitled “Utilities and
Services”:

 

“Tenant shall also pay to Landlord as an item of additional rent, within ten
(10) days after receipt of Landlord’s statement or invoice therefor, a
reasonable charge (which shall be in addition to the electricity charge paid to
the utility provider) for Tenant’s “after hours” usage of each HVAC unit
servicing the Premises. If the HVAC unit(s) servicing the Premises also serve
other leased premises in the Building, “after hours” shall mean usage of said
unit(s) before or after the hours of 6:00 A.M. to 6:00 P.M. on Mondays through
Fridays, and for more than four (4) hours at anytime during any weekend period
(that is, from midnight on Friday through midnight on Sunday), subject to
reasonable adjustment of said hours by Landlord. If the HVAC unit(s) serve only
the Premises, “after hours” shall mean more than two hundred eighty-three (283)
hours of usage during any month during the Term. “After hours” usage shall be
determined based upon the operation of the applicable HVAC unit during each of
the foregoing periods on a “non-cumulative” basis (that is, without regard to
Tenant’s usage or nonusage of other unit(s) serving the Premises, or of the
applicable unit during other periods of the Term). Tenant acknowledges that the
costs incurred by Landlord related to providing above-standard utilities to
Tenant, including, without limitation, telephone lines, may be charged to
Tenant.”

 

G. Landlord’s Maintenance and Repair. Sections 7.1 and 7.2 of the Lease are
hereby amended to provide that Landlord shall maintain and repair, as a “Project
Cost,” all heating, ventilating and air conditioning systems servicing the
Premises (except for any supplemental HVAC system(s) installed by Tenant and
servicing only the Premises), and that Landlord shall maintain in good repair,
as a “Project Cost”, all Building exterior glass.

 

H. Acceptance of Premises. Tenant acknowledges that the lease of the Premises
pursuant to this Amendment shall be on an “as- is” basis without further
obligation on Landlord’s part as to improvements whatsoever, except that
Landlord shall provide Tenant with a “Tenant Improvement Allowance” in the sum
of up to Sixty Seven Thousand Four Hundred Ninety Dollars ($67,490.00) for the
installation of certain approved Tenant Improvements work in the Premises (the
“Tenant Improvements”), on the following terms and conditions: (i) the Tenant
Improvements shall be Landlord’s “Building Standard” or such other improvements
acceptable to Landlord, (ii) Landlord and Tenant shall approve a preliminary
plan, if at all, for the Tenant Improvements work, and the Tenant Improvements
shall be substantially completed not later than June 30, 2005, to be eligible
for

 

2



--------------------------------------------------------------------------------

funding by the Tenant Improvement Allowance, and (iii) Landlord shall construct
and/or install the approved Tenant Improvements in the Premises using its own
contractor. Any unused portion of Tenant Improvement Allowance not utilized by
June 30, 2005, may be applied to Basic Rent next due and payable under this
Lease. It is understood and agreed that all or a portion of the Tenant
Improvements may be done during Tenant’s occupancy of the Premises. In this
regard, Tenant acknowledges that certain disruptions of its business operations
may occur as a result of such Tenant Improvement construction/installation, and
Tenant agrees that no rental abatement shall result while the Tenant
Improvements are completed in the Premises.

 

IV. GENERAL.

 

A. Effect of Amendments. The Lease shall remain in full force and effect except
to the extent that it is modified by this Amendment.

 

B. Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant with respect to the modifications set forth in “III.
MODIFICATIONS” above and can be changed only by a writing signed by Landlord and
Tenant.

 

C. Counterparts. If this Amendment is executed in counterparts, each is hereby
declared to be an original; all, however, shall constitute but one and the same
amendment. In any action or proceeding, any photographic, photostatic, or other
copy of this Amendment may be introduced into evidence without foundation.

 

D. Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.

 

E. Corporate and Partnership Authority. If Tenant is a corporation or
partnership, or is comprised of either or both of them, each individual
executing this Amendment for the corporation or partnership represents that he
or she is duly authorized to execute and deliver this Amendment on behalf of the
corporation or partnership and that this Amendment is binding upon the
corporation or partnership in accordance with its terms.

 

F. Attorneys’ Fees. The provisions of the Lease respecting payment of attorneys’
fees shall also apply to this Amendment.

 

V. EXECUTION.

 

Landlord and Tenant executed this Amendment on the date as set forth in “I.
PARTIES AND DATE.” above.

 

LANDLORD:

 

THE IRVINE COMPANY

       LOGO [g72197image.jpg]   

TENANT:

 

AMBASSADORS, LLC, a Delaware limited liability company

 

By

 

/s/ William R. Halford

--------------------------------------------------------------------------------

  By  

/s/ Joseph J. Ueberroth

--------------------------------------------------------------------------------

   

William R. Halford,

President Office Properties

     

Joseph J. Ueberroth

CEO and President

By

 

/s/ Steven E. Claton

--------------------------------------------------------------------------------

 

By

 

/s/ Brian R. Schaefgen

--------------------------------------------------------------------------------

   

Steven E. Claton,

Vice President Operations, Office Properties

     

Brian R. Schaefgen

CFO and Secretary

                           

 

3